For the reasons stated by Mr. Justice Morris and myself on the former appeal, State ex rel. Towne v. Second Judicial District Court, 114 Mont. 1, 132 P.2d 161, I think the provision regarding the payment of alimony was decretal and subject to modification upon a change of circumstances.
This is particularly true so far as the amount of the award was affected by the fact that there was a minor child involved, whose custody was awarded to the mother pursuant to the agreement. In such a case the amount agreed to be paid for the care and custody of the minor is subject to modification though not mentioned in the decree at all. *Page 466 
In Kane v. Kane, 53 Mont. 519, 165 P. 457, 459, this court said: "Though the separation agreement is binding upon the parties to it and regulates their rights and obligations inter sese, it is not binding upon either the child or the court. If its provisions for the care of the child are inadequate or become inadequate, the father may be called upon to supplement them by further contributions, notwithstanding the agreement by the mother releasing him from further costs or expenses." This case was followed with approval in State ex rel. Floch v. District Court, 107 Mont. 185, 81 P.2d 692.
If the award may be increased notwithstanding the agreement, then for the same reason it should be subject to modification by reduction. In other words, it will not do to say that the obligation to pay for the support of the child is contractual to the extent that it cannot be decreased but is decretal so as to permit the court to increase it. It is either one or the other for all purposes. I think the obligation is decretal where, as here, the court in legal effect adopted the agreement by reference in the decree. Slacum v. Slacum, 158 Md. 107,148 A. 226; Walsh v. Walsh, 19 Cal. App. 2d 26, 64 P.2d 753. The only reason why the agreement was made subject to the approval of the court was because it dealt partially with a subject matter that is not binding upon the court without approval, viz., the support of a child.
By approval of the agreement, the court in effect held that the agreement was fair and just to the child and to all intents and purposes made the agreement a part of the decree, which is always subject to change.